UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6147


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MONSTSHO EUGENE VERNON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:01-cr-00239-HMH-3)


Submitted: April 19, 2018                                         Decided: April 24, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monstsho Eugene Vernon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Monstsho Eugene Vernon appeals the district court’s text order denying his motion

for a sentence reduction pursuant to 18 U.S.C. § 3582(c) (2012). We have reviewed the

record and find no reversible error. Accordingly, we affirm. We also deny Vernon’s

motion for appointment of counsel. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            2